I agree to the judgment in this case. In doing so I agree to the holding expressed in the opinion of this Court by Chief Justice Alexander that the manufacturer or processor of food intended for human consumption impliedly warrants that it is free from contamination and fit for human consumption. I think this rule is universal in its application, and applies even to food put up in sealed containers, with or without the name of the manufacturer or processor indicated therein. In fact, I think we committed ourselves to the above rule in Walker v. Great Atlantic Pacific Tea Company, 131 Tex. 57, 112 S.W.2d 170, cited in Chief Justice Alexander's opinion in this case. I do not believe that the above rule applies to retailers of food put up in sealed containers, with the name of the manufacturer or processor indicated on such containers. My views on that question are expressed in my dissenting opinion filed in *Page 623 
Cause No. 7733, Griggs Canning Company et al, Appellants, v. Norman Josey et al, Appellees, opinion this day delivered by this Court.
Opinion delivered July 22, 1942.
Rehearing overruled October 7, 1942.